SENTENCIA ENMENDADA
(En reconsideración)
Vista la segunda moción de reconsideración presentada por el Ledo. Carlos M., Nieves Ortiz, pro se, y las extraor-dinarias circunstancias atenuantes que se desprenden de ella, el Tribunal modifica su Sentencia de 2 de marzo de 1998, a los fines de dejar sin efecto la sanción de suspen-sión impuesta y, en su lugar, se condena a dicho abogado al pago de una multa de QUINIENTOS DÓLARES ($500) que habrá de ser pagada dentro de los veinte (20) días si-guientes a la notificación de esta sentencia.

Se suspende al licenciado Nieves Ortiz del ejercicio del notariado por un término de seis (6) meses contado a partir de la fecha cuando se reintegre al ejercicio de la práctica privada de la profesión de ahogado.

Lo pronunció y manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo.
El Juez Asociado Señor Negrón García emitió una opinión disidente. La Juez Asociada Se-ñora Naveira de Rodón no interviene.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

*19— O —